Citation Nr: 0834038	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  05-22 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
August 1969; he died in September 2004.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Detroit, Michigan.  The appellant testified 
before a Decision Review Officer (DRO) in December 2005; a 
transcript of that hearing is associated with the claims 
folder.


FINDINGS OF FACT

1.  The veteran died in September 2004; the immediate cause 
of death listed on his death certificate is myelofibrosis.  
Other significant conditions contributing to death include 
wound infection post-splenectomy.  

2.  At the time of the veteran's death, service connection 
was not established for any disability.  

3.  The competent evidence fails to demonstrate that the 
causes of death listed on the veteran's death certificate 
were incurred in or related to his military service, to 
include any claimed exposure to Agent Orange.

4.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death, nor did a service-connected disability 
hasten death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in her possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the appellant was aware that it was 
ultimately her responsibility to give VA any evidence 
pertaining to the claim decided herein.  A November 2004 
letter expressly told her to provide any relevant evidence in 
her possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that November 2004 and April 2006 letters partially satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this regard, this letter advised the 
appellant what information and evidence was needed to 
substantiate her claim for the cause of the veteran's death.  
Specifically, she was advised that she must either show that 
a contributory cause of the veteran's death was due to injury 
or disease that began during service or that his already 
service-connected disability(ies) caused or contributed to 
the veteran's death.  The November 2004 letter also informed 
the appellant about what information and evidence must be 
submitted by her, including enough information for the RO to 
request records from the sources identified by the appellant.  
Finally, this letter advised her of what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held, in relevant part, that the VCAA 
notice must include notice regarding the establishment of an 
effective date for the award of benefits.  An April 2006 
letter provided such notice to the appellant.

With respect to the timing of the above letters, the November 
2004 letter was sent prior to the February 2005 RO rating 
decision.  Thus, notice regarding the VCAA elements addressed 
in this letter was timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The April 2006 letter was sent after 
the initial adjudication; however, after this notice was 
provided the appellant was given a meaningful opportunity to 
submit additional evidence and argument.  A response was 
received in May 2006 indicating that she had no additional 
information or evidence to substantiate her claim.  Thus, any 
timing error is deemed nonprejudicial.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007)

The Court recently held in Hupp v. Nicholson, 21 Vet. App. 
342 (2007), that when adjudicating a claim for dependency and 
indemnity compensation (DIC), VA must perform a different 
analysis depending upon whether a veteran was service 
connected for a disability during his or her lifetime, and 
concluded generally, that 38 U.S.C.A. § 5103(a) notice for a 
DIC case must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death, (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  

As discussed above, the November 2004 letter provided 
adequate notice regarding Hupp element (2) as well as element 
(3) with respect to establishing service connection for the 
cause of the veteran's death as due to a disability related 
to service.  Moreover, the Board is satisfied that the 
appellant demonstrated actual knowledge of the need to 
demonstrate an etiological nexus between the veteran's cause 
of death and his military service.  See VA Form 21-4138 
received December 6, 2004 (appellant indicates that she will 
be submitting a physician statement "to nexus this disease 
to this herbicide").  See also Sanders, 487 F.3d 881 (all 
VCAA notice errors are presumed prejudicial and require 
reversal unless the VA can show that the error did not affect 
the essential fairness of the adjudication...such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence).  As for 
element (1), the appellant was never provided a statement of 
the conditions for which the veteran was service-connected at 
the time of his death in accordance with Hupp.  However, 
seeing as the veteran was not in receipt of service 
connection for any disability at the time of his death, the 
notice issue is moot.  

In Vazquez-Flores, 22 Vet App 37 (2008), the Court stated 
that "Nothing in law or common sense supports a conclusion 
that the Court should put on blinders and ignore [the 
'extensive administrative appellate process'] or a conclusion 
that a notice error prior to the initial decision by the 
Secretary could not be rendered non-prejudicial when the full 
panoply of administrative appellate procedures established by 
Congress are provided to the claimant.  It is well settled 
that a remand is not warranted when no benefit would flow to 
the claimant.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

As discussed above, the appellant has been provided notice in 
accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
with respect to nearly all pertinent provisions.  For those 
elements of notice that the appellant was not specifically 
informed, the Board has demonstrated that any defective 
predecisional notice error was rendered non-prejudicial in 
terms of the essential fairness of the adjudication.  As 
such, the Board finds that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

The Board finds that VA has fulfilled its duty to assist the 
appellant in making reasonable efforts to identify and obtain 
relevant records in support of her claim and requesting a VA 
medical opinion when necessary.  38 U.S.C.A. § 5103A(a).  In 
this regard, the veteran's service treatment records are 
associated with the claims folder, as well as all relevant VA 
and non-VA treatment records pertaining to the veteran.  The 
appellant has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
her claims.  A VA medical opinion was requested under the 
provisions of 38 C.F.R. § 20.901, which allow the Board to 
obtain a medical opinion from an appropriate health care 
professional on medical questions when, in its judgment, such 
medical expertise is needed for equitable disposition of an 
appeal.  The appellant was provided a copy of the requested 
opinion.  She was also given an opportunity to submit 
additional evidence and argument, which she did accompanied 
by a waiver of agency of original jurisdiction (AOJ) review 
from her accredited representative.

Under the circumstances of this case, "the record has been 
fully developed," and it is difficult to discern what 
additional guidance VA could have provided to the appellant 
regarding what further evidence she should submit to 
substantiate her claims.  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  See 38 U.S.C.A. § 1310 
(West 2002).  The cause of a veteran's death will be 
considered to be due to a service-connected disability when 
the evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312(a) (2007).  This question will be resolved by the use 
of sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  Id.  For a 
service-connected disability to be considered the principal 
or primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b) (2007).  
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1) (2007).

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In the present case, the immediate cause of the veteran's 
death was reported on the death certificate as myelofibrosis.  
Other significant conditions contributing to death include a 
wound infection post-splenectomy.  The appellant asserts that 
the veteran's immediate cause of death, myelofibrosis, was 
caused by exposure to Agent Orange while serving in the 
Republic of Vietnam.  See VA Form 21-4138 received December 
6, 2004.  As such, she contends that service connection for 
the cause of the veteran's death is warranted.

VA law and regulations provide that if a veteran was exposed 
to an herbicide agent during active military, naval, or air 
service, certain diseases shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  See also 38 C.F.R. § 
3.309(e).  Furthermore, VA has determined that a veteran who 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002); 
38 C.F.R. § 3.307(a)(6)(iii) (2007).  

In the present case, the Board finds that the evidence of 
record is insufficient to establish a presumption of 
herbicide exposure.  In this regard, the veteran's DD-214 
indicates that he received the Vietnam Service Medal; there 
is also evidence that he served in the Pacific region during 
service.  However, there is no indication that the veteran 
ever served in-country.  See Haas v. Peake, No. 2007-7037 
(Fed. Cir. May 8, 2008) (upheld VA's requirement that a 
claimant must have been present within the land borders of 
Vietnam at some point in the course of his or her military 
duty in order to be entitled to the presumption of herbicide 
exposure under 38 U.S.C. § 1116(a)(1) and 38 C.F.R. § 
3.307(a)(6)(iii)).  

The Board acknowledges that further development might result 
in evidence which establishes that the veteran served in the 
Republic of Vietnam during the presumptive period.  However, 
a remand to conduct such development is unnecessary as the 
preponderance of the evidence is against the establishment of 
service connection for the cause of the veteran's death as 
due to herbicide exposure.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant are to be avoided).  As will be discussed in 
more detail below, the cause of the veteran's death is not a 
presumptive condition listed under 38 C.F.R. § 3.309(e) and 
the competent evidence fails to demonstrate that the cause of 
his death is otherwise directly related to herbicide 
exposure.  See also Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed.Cir.1994) (when a veteran is found not to be entitled to 
a regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis).  

Medical records associated with the claims file show that the 
veteran began experiencing extreme exhaustion, shortness of 
breath, and chest pain in June 2004.  Initial testing 
resulted in differential diagnoses of evolving 
myelodysplastic syndrome (MDS) versus chronic myelomonocytic 
leukemia (CMML) versus a myeloproliferative disease such as 
myelofibrosis or agnogenic myeloid metaplasia.  See, e.g., 
University of Michigan Comprehensive Cancer Center (CCC) 
Report dated August 2, 2004.  The veteran was eventually 
diagnosed as having myelofibrosis, cellular phase.  See Dr. 
Donnell Oncology Clinic Note dated August 31, 2004.  He 
underwent a splenectomy in September 2004 in preparation for 
a bone marrow transplant.  Id.; see also Alpena General 
Hospital Progress Note dated September 18, 2004.  
Unfortunately, he died shortly thereafter in September 2004.

In support of her claim, the appellant submitted a May 2005 
letter from the veteran's primary care physician, Dr. 
Dakkouri, which states that the veteran died of MDS, namely 
CMML, which "has been tied to Agent Orange exposure in 
Vietnam veterans."  It was therefore Dr. Dakkouri's 
professional opinion that the veteran's "death is probably 
related to this toxin exposure."  

The Board found Dr. Dakkouri's medical opinion confusing in 
light of the remaining medical record.  In this regard, the 
University of Michigan CCC appears to establish MDS and CMML 
as separate and distinct diagnoses.  However, Dr. Dakkouri 
has classified CMML as a variation of MDS.  In light of the 
confusion, and Dr. Dakkouri's limited background in 
hematologic malignancies, the Board requested a VA medical 
opinion to help clarify the veteran's diagnosis at death.  
The reviewing physician was also asked to provide an opinion 
as to whether myelofibrosis or any other identified cause of 
death was related to Agent Orange exposure.  The Board notes 
that other than Dr. Dakkouri's May 2005 opinion, none of the 
remaining competent medical evidence discussed the etiology 
of the veteran's hematologic malignancy that ultimately led 
to his death.

Initially, the Board observes that the source of its 
confusion was quickly resolved by the May 2008 reviewing VA 
physician.  Specifically, the reviewing physician noted that 
CMML was originally classified as a form of MDS, but that a 
1994 revision divided CMML into two subgroups, one classified 
as an MDS and one as a myeloproliferative disease.  More 
recently, in 2001, the World Health Organization (WHO) 
created a new category, "myelodysplastic 
syndromes/myeloproliferative disorders" which now 
encompasses CMML.  It appears from this explanation that Dr. 
Dakkouri was not incorrect in classifying CMML as an MDS.  

A review of the May 2008 VA medical opinion reflects that the 
reviewing physician, a specialist in general hematology and 
oncology, considered the following potential diagnoses: (1) 
myelofibrosis (a myeloproliferative disorder); (2) CMML (both 
the myeloproliferative and myelodysplastic forms); (3) and a 
form of chronic myelogenous leukemia (CML) (a 
myeloproliferative disorder), as the proper diagnosis for his 
hematologic malignancy.  Although the veteran was eventually 
diagnosed by his treating oncologists as having 
myelofibrosis, it was the reviewing physician's opinion that 
the medical evidence available for review failed to show that 
the veteran met the Italian Consensus Conference criteria for 
myelofibrosis.  Similarly, although CMML was noted to be a 
reasonable hypothesis, the physician determined that the 
veteran's presentation was inconsistent with the 
myelodysplastic form of CMML.  And while he met the WHO 
criteria for the myeloproliferative form of CMML, the lack of 
any evidence of an increase in monocytes was noted to be 
puzzling.  Therefore, after careful review of the entire 
claims file it was the May 2008 reviewing physician's 
professional opinion that the veteran's hematologic 
malignancy was most consistent with a myeloproliferative 
disorder other than myelofibrosis or CMML, namely, atypical 
CML (aCML).  Furthermore, it was his opinion that the 
veteran's "myeloproliferative disorder (again, most likely 
aCML) was the root cause of his death."  May 2008 VA 
Opinion, p. 9.  

The Board notes that none of the above diseases 
(myelofibrosis, CMML, CML, or aCML) are listed in 38 C.F.R. 
§ 3.309(e) as a disability entitled to presumptive service 
connection.  See also 38 U.S.C.A. § 1116(a); 38 C.F.R. § 
3.307(a)(6).  Thus, in order to warrant service connection 
for the cause of the veteran's death the competent evidence 
must show that his myeloproliferative disorder is the result 
of herbicide exposure pursuant to 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.303(d).  See Combee, supra.

As far as the etiology of the veteran's myeloproliferative 
disorder, the May 2008 reviewing physician noted that the 
National Academy of Sciences (NAS) has completed a 
comprehensive series regarding the health consequences of 
exposure to Agent Orange.  He stated that the findings, 
reported in a 1994 report and 1996, 1998, 2000, 2002, and 
2004 updates, have failed to identify any data supporting an 
association of Agent Orange exposure with the development of 
any hematologic malignancies other than non-Hodgkin's 
lymphoma, Hodgkin's disease, and chronic lymphocytic 
leukemia.  It was therefore his opinion that "[g]iven the 
[NAS'] consistent conclusions across more than 10 year of 
study...it is unlikely that...[the veteran's]..hematologic 
malignancy was caused by Agent Orange, i.e., a causative link 
is neither likely nor 'as likely as not.'"  

As a final note, the May 2008 reviewing physician indicated 
that cigarette smoking, which the veteran had a history of, 
was a risk factor in the development of MDS.  However, it was 
his professional opinion that the veteran did not meet the 
criteria for an MDS; there was no medical information 
regarding the relationship of cigarette smoking and the 
development of myeloproliferative disorders such as 
myelofibrosis, CMML, and aCML.  Moreover, the VA physician 
acknowledged that exposure to organic chemicals such as 
petroleum products and chemicals used in plastics 
manufacturing is a known risk factor for developing 
hematologic malignancies (myelodysplastic and 
myeloproliferative) in general.  Yet, it was impossible for 
him to state with any confidence whether any such exposure 
was a likely contributor (in any degree) to the development 
of his myeloproliferative disorder.

The Board finds that with respect to the evidence presented, 
greater weight is to be accorded to the findings of the May 
2008 VA medical opinion.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) (it is the responsibility of the Board to assess 
the credibility and weight to be given the evidence) (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches, as is true of 
any evidence, the credibility and weight to the attached 
medical opinions are within the province of the Board).  In 
looking at the findings of these opinions, the Board notes 
that the May 2008 findings reflect consideration of the 
veteran's complete claims file, including relevant service 
and non-service treatment records.  Moreover, the May 2008 
medical opinion is from a specialist in general hematology 
and oncology and is accompanied by a thorough explanation as 
well as citation to well-supported medical literature.  
Conversely, Dr. Dakkouri is a primary care physician and her 
May 2005 medical opinion fails to explain what evidence 
supports the conclusion that the veteran had an MDS or why 
MDS "has been tied to Agent Orange exposure in Vietnam 
veterans."  The Board also finds this private opinion to be 
speculative, as evidenced by the use of the term "probably 
related."

The Board acknowledges the appellant's own lay assertions 
that her husband's myeloproliferative disorder (whether 
myelofibrosis or aCML) was due to service, including claimed 
Agent Orange exposure.  Unfortunately, as a layperson she is 
not competent to provide evidence regarding the etiology of 
his disease.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  And while the Board is sympathetic to the 
appellant's loss of her husband, it must rely on the 
competent medical evidence in making its determination.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also 
Espiritu, supra.  

In the present case, the competent medical evidence shows 
that the veteran developed a myeloproliferative disorder many 
years following service which ultimately led to his death.  
Despite lay assertions that exposure to Agent Orange is 
responsible for the development of this disease, the 
preponderance of the competent evidence, regarding the 
etiology of the veteran's cause of death, dissociates his 
disorder from herbicide exposure.  There is also nothing in 
the competent record to suggest any other relationship 
between the cause of the veteran's death and his military 
service.  Thus, with consideration of the probative May 2008 
VA opinion, the veteran's service treatment records, and the 
length of time following service prior to the development of 
his myeloproliferative disorder, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  Under these circumstances, the benefit 
of the doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


